Citation Nr: 0634122	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  96-46 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


2.  Entitlement to service connection for a disability 
manifested by memory and concentration problems, claimed as 
due to undiagnosed illness from Persian Gulf War service.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active duty in the Marine Corps from 
February 1975 to January 1978.  He also had active duty in 
the Army from November 1990 to May 1991, and this included 
service in Southwest Asia during the Persian Gulf War.

This case comes to the Board of Veterans' Appeals (Board) 
partly from a May 1995 RO decision which denied service 
connection for a disability manifested by memory and 
concentration problems, claimed as due to undiagnosed illness 
from Persian Gulf War service.  The veteran also appeals a 
June 1996 RO decision which denied service connection for 
PTSD (which he claims is due to stressors during his Persian 
Gulf War service in the Army).

This case was previously before the Board in March 1999 and 
August 2003, and was remanded to the RO for further 
development.  The case has since been returned to the Board.  
For reasons that will be explained below the issue of 
entitlement to service connection for PTSD is again being 
remanded.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

There are no objective findings or other independently 
verifiable evidence of chronic memory loss and concentration 
problems due to an undiagnosed illness.



CONCLUSION OF LAW

Chronic disability manifested by memory and concentration 
problems was not incurred in or aggravated by the veteran's 
active duty service, and may not be presumed to have been 
incurred during service in the Southwest Asia during the 
Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2004; a rating 
decision in May 1995; a statement of the case in June 1996; 
and a supplemental statement of the case in May 2000.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September 2005 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Factual Background

The veteran's service medical records are negative for 
complaints and/or findings of a disability suggestive of 
memory loss and concentration problems.  On the veteran's 
April 1991 medical examination for separation from his latter 
period of service, a clinical evaluation disclosed no 
abnormalities.  On a contemporaneous report of medical 
history, the veteran specifically denied past or present 
history of a loss of memory.

VA outpatient treatment records show that the veteran 
presented in July 1993 with complaints of problems with his 
memory.  He was not very specific and stated that he was just 
unable to remember little things that he use to remember.  
The veteran further stated that he believed his memory 
problems were related to stress.  Questionable memory loss 
was diagnosed.  When seen in August 1993, the veteran again 
related a belief that he had loss some memory.  He also 
stated that same month that his memory problems were getting 
better.  A subjective memory problem was diagnostically 
assessed.  

When examined in September 1993 for the Persian Gulf War 
Registry the veteran complained of decreased memory and a 
history of decreased memory was diagnosed.

On a VA mental disorders examination in April 1995, the 
veteran reported some noticeable improvement in his 
concentration and ability to focus his thoughts since 
starting a CPAP machine for problems with sleep apnea.  He 
was reported to continue to note subjective memory problems.  
The veteran stated that when he develops stress, he becomes 
increasingly forgetful with subjective memory loss and 
concentration problems.  He said that he carries a note pad 
to keep notes for assistance with his memory.  On objective 
examination, the veteran was found to be alert with clear 
sensorium.  His remote memory was intact to testing.  He 
could remember three out of three objects at one minute, but 
changed one of the words from "cat" to "car."  He was able 
to remember two out of three objects at five minutes.  
Subjective memory impairment was the diagnosis.

On a VA Persian Gulf Neuropsychological Baseline Evaluation 
in February 1997, the veteran stated that while in the 
Persian Gulf he had to "concentrate harder" and that to 
remember better, he wrote things down in a notebook.  The 
examiner noted that he did not describe any serious memory 
failures, however.  The veteran reported that subsequent to 
his Persian Gulf War experiences, he had some difficulties 
with memory, such as forgetting directions and who people are 
and their names, and sometimes getting lost while driving.  
He also reported that he has to "concentrate harder" than 
he use to, and that he is easily distracted.  The examiner 
reported that he did not, however, describe any consistent 
memory failures of consequence.  The veteran was administered 
a number of diagnostic tests.  His performance on the Forced 
Choice Digit and 15-item Memory Tests were within normal 
limits.  His performance on non-computerized tests of simple 
and complex attention, concentration, and mental control was 
quite variable.  His scores on tests of simple auditory 
attention and rapid complex auditory attention and sequencing 
were generally average.  His short- and long-term memory for 
narrative contextual verbal memory was average.  His 
performance on a computerized test of memory (including 
verbal and visual stimuli) was average.  His examiner 
concluded as a preliminary impression that the veteran's 
intellectual performance was below expected levels in a 
number of areas to include memory for unstructured verbal 
material but with entirely normal performance on all other 
memory tests.  She noted that the veteran's main problem was 
with auditory attention, which she stated was most likely due 
to interference from significant emotional stress with no 
evidence to suggest a neuropathological process.

At a hearing in May 1997, the veteran testified that he 
frequently misplaces things and has problems remembering 
things such as items on a grocery list.  The veteran's spouse 
said that since his return from the Persian Gulf she has to 
constantly write things down for the veteran in order to jog 
his memory.  She also testified that the veteran has problems 
with concentration.

A VA mental health progress note dated in August 2003 records 
the veteran's report of a history of memory loss since 
returning from "Saudi."

Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  In order to 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999). 
A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim. See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 
1110 requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to compensation); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. 
§ 1131 requires the existence of a present disability for VA 
compensation purposes).  Service connection presupposes a 
diagnosis of a current disease. See Rabideau v. Derwinski, 2 
Vet. App. 141 (1992

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The term 
"Persian Gulf veteran" means a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War. 38 C.F.R. § 
3.317(d)(1). The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations. 38 C.F.R. § 3.317(d)(2).

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001). 
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service- connection 
under 38 U.S.C.A. 1117(d). Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom illness," 
such as fibromyalgia, chronic fatigue syndrome, and irritable 
bowel syndrome, that is defined by a cluster of signs or 
symptoms.

38 C.F.R. § 3.317 was amended in 2003 to incorporate these 
changes, and that amendment was made retroactively effective 
March 1, 2002. See 68 Fed.Reg. 34539-543 (June 10, 2003). New 
38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multisymptom illness" to mean 
"a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities." It was further 
stated that "Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained." As yet, VA has not 
identified any illness other than the three identified in 
section 202(a) as a "medically unexplained chronic 
multisymptom illness;" therefore, new 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome as 
currently meeting this definition. See 68 Fed.Reg. 34539-543 
(June 10, 2003). It was provided, however, in new 38 C.F.R. § 
3.317(a)(2)(i)(B)(4) that the list may be expanded in the 
future when the Secretary determines that other illnesses 
meet the criteria for a "medically unexplained chronic 
multisymptom illness."

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines. 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i). Objective indications of 
a chronic disability include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  A chronic 
disability resulting from an undiagnosed illness referred to 
in this section shall be rated using evaluation criteria from 
the VA's Schedule for Rating Disabilities for a disease or 
injury in which the functions affected, anatomical 
localization, or symptomatology are similar. A disability 
referred to in this section shall be considered service- 
connected for the purposes of all laws in the United States. 
38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, 
fatigue, unexplained rashes or other dermatological signs or 
symptoms, headaches, muscle pain, joint pain, neurological 
signs and symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders. 38 C.F.R. § 3.317(b), as 
amended by 68 Fed.Reg. 34539-543 (June 10, 2003).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir.1994). The Board has therefore given 
consideration to whether service connection may be granted 
for the appellant's claimed disorders regardless of his 
Persian Gulf service.

As a threshold matter, the Board notes that military records 
reflect that the veteran served in the Southwest Asia theater 
of operations. It is absolutely clear in this case that the 
veteran served with the 109 Evacuation Hospital base camped 
on the edge of Ad Dammam, Saudi Arabia from January 10 to mid 
February 1991, during the Persian Gulf War.  Therefore, he 
had active military service in the Southwest Asia theater of 
operations during the Persian Gulf War. See 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.

Here, the competent medical evidence does not reveal a 
diagnosis of memory loss based on anything other than 
subjective history or of any disability to account for the 
veteran's complaints of memory loss and concentration 
problems.  Absent a present diagnosis of a chronic disability 
manifested by memory loss and concentration problems, service 
connection for it cannot be granted. 38 C.F.R. § 3.303; 
Gilpin, supra. The Board will therefore discuss entitlement 
to service connection for a disability manifested by memory 
loss and concentration problems as due to undiagnosed 
illness. 38 C.F.R. § 3.317.

Upon examination of the record, the Board finds that service 
connection under the provisions of 38 C.F.R. § 3.317 cannot 
be granted.  The veteran has consistently voiced complaints 
of memory loss and problems with concentration and he is 
certainly competent to relate such a subjective symptoms.  
His complaints are chronic, since they have been present 
since 1993.  However, there must be either objective 
indicators of a disability, such as "signs" evident to a 
medical examiner or other, non-medical indicators capable of 
independent verification.  There is no such evidence here.  
No medical examiner has indicated any objective findings of 
memory loss.  In fact, VA medical examination in April 1995 
has reflected the veteran's remote memory is intact and 
neuropsychological testing in February 1997 noted no memory 
failures of consequence and normal performance on all memory 
tests except for one.  Concentration problems, to the extent 
that they exist (scores on tests of simple auditory attention 
and rapid complex auditory attention and sequencing were 
generally average), were indicated to be related to emotional 
stress.  As the attention problems have been attributed to 
stress, they cannot be said to be due to un undiagnosed 
illness.  Furthermore, the evidence reflects no independently 
verifiable non-medical indicators consistent with memory 
loss.  That is, there is no evidence verifying the veteran's 
complaints that VA could independently verify.  Thus, it 
cannot be said that the veteran suffers from any chronic 
disability manifested by memory loss and concentration within 
the meaning of applicable law and regulations.  Service 
connection for a chronic disability manifested by memory loss 
and concentration, therefore, is denied. 38 C.F.R. § 3.317.


ORDER

Service connection for a disability manifested by memory and 
concentration problems, claimed as due to undiagnosed illness 
from Persian Gulf War service is denied.


REMAND

The veteran contends that, while serving in Saudi Arabia, he 
was exposed to stressful events during the course of his duty 
assignments, which resulted in PTSD.  

A review of the veteran's claims file shows a primary 
diagnosis of PTSD on VA mental disorders examination afforded 
the veteran in July 1997.  On this evaluation, the veteran 
related serving in the Persian Gulf.  He spoke of being 
exposed to a military hospital setting and seeing death and 
dying and narrowly avoiding being involved in a truck 
accident.  The veteran was subsequently examined by VA in 
April 1999 and related seeing dead people.  PTSD was again 
diagnosed.
 
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).

The Board also notes that the evidence necessary to establish 
the occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending on whether 
the veteran engaged "in combat with the enemy."

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran had 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC. 12-99 (October 18, 1999).  
If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence.  No further 
development or corroborative evidence is required, providing 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with the circumstances, conditions 
or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2002); Cohen v. Brown, 19 
Vet. App. 128, 146 (1997); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  If, however, VA determines that either the 
veteran did not either the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat-related, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain "credible supporting evidence from 
any source" that corroborates the veteran's testimony or 
statements.  See Cohen, 10 Vet. App. at 147.  Significantly, 
the veteran has not testified or otherwise identified any 
direct combat-related stressor nor has he otherwise asserted 
that he was engaged in combat.  

Although the veteran has been diagnosed as suffering from 
PTSD on VA examinations in April 1996, July 1997 and April 
1999, the diagnoses appear to be predicated largely upon a 
number of uncorroborated accounts of in-service stressful 
events.  The RO's attempts to corroborate the events claimed 
by the veteran as stressors with the United States Armed 
Services Center for Unit Records Research in June 2003 and 
December 2002 resulted in a response in February 2005 
corroborating only the veteran's report of his base location 
being subjected to five separate scud missile attacks.  

It is does not appear to the Board that the diagnoses of PTSD 
rendered on the above VA examinations were predicated on the 
veteran's corroborated account of Scud attacks on his base 
location and related alerts but instead were based on his 
report at that time of numerous other in-service stressful 
events.  As such, a contemporaneous and thorough VA 
psychiatric examination in light of the evidence in its 
entirety is required prior to further adjudication of the 
veteran's claim.  

Accordingly, this case is being REMANDED to the RO for the 
following actions:

1.  Contact the veteran and request that 
he identify all VA and non-VA providers 
who possess records not already 
associated with the claims folder 
pertaining to treatment or evaluation 
since service for his psychiatric 
disorder(s).  After securing any 
necessary release required, obtain all 
identified records.  Then ensure that 
relevant records of contemporaneous VA 
treatment or clinical evaluations are 
associated with the claims file.  

2.  After associating with the claims 
file all available records received 
pursuant to the above requested 
development, the veteran should be 
scheduled to undergo a comprehensive VA 
psychiatric examination, to be conducted 
by a psychiatrist to assess the nature 
and etiology of all current psychiatric 
disabilities.  The entire claims folder, 
to include a copy of this REMAND, must be 
provided to and reviewed by the examiner.  
The examiner is advised that only the 
corroborated stressor noted above 
(involving Scud attacks) may be 
considered for the purposes of 
determining whether exposure to an in-
service stressor has resulted in current 
psychiatric symptoms.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should explain how the current diagnostic 
criteria are met, to include 
identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and the in-service 
stressful experiences identified above.  
Similarly, if a diagnosis of another type 
of psychiatric disorder is deemed 
appropriate, whether in lieu of, or in 
addition to PTSD, the examiner should 
explain the basis for the diagnosis, as 
well as comment upon the relationship, if 
any, between the diagnosis and events 
during the veteran's period of active 
duty.  All examination findings, along 
with the complete rationale of all 
opinions expressed (to include citation 
as necessary, to specific evidence of 
record) should be set forth in a 
typewritten report, and the report should 
be associated with the claims file.

3.  Thereafter, in light of the evidence 
received pursuant to the requested 
development, as well as any other 
evidence submitted by the veteran, and 
after taking all appropriate actions, the 
RO should readjudicate the veteran's 
claim for service connection for PTSD on 
the basis of all pertinent evidence of 
record.  

If the benefit requested by the veteran continues to be 
denied, then he and his representative should be furnished a 
supplemental statement of the case and given an opportunity 
to submit written or other argument in response thereto 
before the case is returned to the Board for further 
consideration.  No action is required on the part of the 
veteran or his representative until further notice is 
received.  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


